Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 1 of 8
                                                         FILED
                                                  2020 JUN 23 PM 1:52
                                                        CLERK
                                                  U.S. DISTRICT COURT
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 2 of 8
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 3 of 8
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 4 of 8
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 5 of 8
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 6 of 8
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 7 of 8
Case 4:20-mj-00059-PK Document 1 Filed 06/23/20 Page 8 of 8
